Citation Nr: 0029578	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1968.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for the 
service-connected chronic prostatitis is the sole issue 
before the Board at the time.  However, the undersigned must 
note that the veteran is currently service connected for 
multiple noncompensable disabilities.  The RO may wish to 
consider the issue of entitlement to a 10 percent disability 
evaluation for multiple noncompensable disabilities under 
38 C.F.R. § 3.324 (2000).  In any event, this issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran currently suffers from no residual disability 
associated with his service-connected chronic prostatitis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.155(b), Diagnostic Code 7527 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records disclose that the veteran had chronic 
prostatitis during his period of active duty.  In October 
1997, the veteran requested that his service-connected 
prostate/bladder condition be reevaluated.  The veteran is 
service-connected for chronic prostatitis.  VA medical 
records cited by the veteran were obtained by the RO.  They 
indicate extensive treatment of the veteran's 
gastrointestinal difficulties.  In a May 1995 VA operation 
report, it was noted that the veteran had been having trouble 
with urinary incontinence over the last approximately two 
years.  This condition had been exacerbated with intermittent 
bouts of urgency, incontinence as well as slow stream.  The 
veteran had a transurethral resection of the prostate 
approximately 10 years ago.  He had a bladder neck resection 
performed approximately nine months earlier.  

The veteran has undergone extensive treatment for this 
condition.  The treatment contain little reference is made to 
the veteran's service-connected disability.  Statements were 
received from the veteran's private health care providers 
addressing bladder disorders, and manifestations including 
incontinence, prostate hypertrophy, outlet urinary 
obstruction, intermittent urinary retention, abdominal and 
perineal discomfort.  There was a reference to calcium in the 
kidneys.  In an October 1997 report, a health care provider 
noted that the veteran continued to suffer from urinary 
incontinence and had had multiple collagen injections in the 
past.  Additional medical records were obtained.  None of the 
veteran's health care providers has associated the veteran's 
current difficulties with his currently noncompensable 
service-connected disability.  

In a January 1998 VA examination, the health care provider 
noted the veteran's difficulties.  A physical evaluation was 
performed.  In addressing this claim, the examiner noted that 
chronic prostatitis was very often a clinical diagnosis with 
little foundation.  The examiner stated, in pertinent part, 
that he would not relate any of the veteran's ensuing 
urologic problems (which were noted to be quite multiple and 
quite severe) to an aftermath of having chronic prostatitis 
while on active duty.  It was noted that his operations were 
not from the chronic prostatitis.  The examiner stated that 
the veteran did not have a current urologic disability 
relating to genitourinary disorders diagnosed in the service.  

Additional statements were submitted by physicians treating 
the veteran's condition.  Significantly, none of these health 
care providers associated the veteran's current difficulties 
with the noncompensable service-connected disability.  

At a hearing held before a hearing officer at the RO in June 
1999, the veteran noted his urinary difficulties.  The 
veteran stated, in substance, that he believed a host of 
manifestations involving his urinary system represented 
manifestations of his service connected disability of chronic 
prostatitis.  The veteran's representative maintained that 
the record showed manifestations ratable under the applicable 
diagnostic code, 7527, and that therefore a compensable 
rating was warranted.

Additional medical evidence was submitted by the veteran 
regarding this disability.  The veteran's representative, in 
a written argument dated in August 2000, waived consideration 
of this evidence with the RO.  This evidence notes his 
continued urinary difficulties.  

Analysis

When reviewing the veteran's claim, the Board has noted the 
extensive evaluations that have been performed to determine 
the etiology of the veteran's current difficulties.  The RO 
has also obtained service department and VA medical records 
in support of the veteran's claim.  The RO has also obtained 
a current VA examination to evaluate the service-connected 
disability.  That examination report reflects that the 
physician carefully reviewed the history of the disability, 
conducted an examination and provided a rational for his 
findings and conclusions.  The RO has secured those private 
medical records the veteran has specifically identified.  
Further, the veteran himself has submitted medical evidence 
in support of his case.  There are no outstanding records 
pertinent to this case identified in the record.    Based on 
the efforts of the RO and the veteran, the Board finds that 
the VA has fulfilled the requirements of the duty to assist.  
The Board finds that these evaluations, when taken as a 
whole, answer those questions that must be addressed by the 
Board at this time.  The veteran has exercised his right to a 
hearing.  Accordingly, the Board does not find that there is 
any basis to return this matter for further development.  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claim.  

Disability evaluations are determined by the schedule of 
ratings which is based on average industrial impairment.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected 
chronic prostatitis has been evaluated under 38 C.F.R. 
§ 4.1155, Diagnostic Code 7527 (prostate gland injuries) 
(2000).  Under this diagnostic code, the Board is to rate 
this condition as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  

In order to make this determination, the Board must answer 
the critical issue of whether the veteran suffers from any 
residual disability associated with his service-connected 
chronic prostatitis.  In answering this question, the RO has 
sought a medical opinion.  The medical opinion of January 
1998 clearly states that the veteran's current disabling 
manifestations, while severe, and are not related to his 
service-connected disability.  Based on a review of this 
report, the Board must find this medical opinion is entitled 
to great probative weight.  

The Board has reviewed in detail the medical opinions 
supplied by the veteran's health care providers.  However, 
none of these health care providers has disputed the 
fundamental medical conclusion reached by the examiner in 
January 1998 that the service-connected disability is not the 
cause of the veteran's current difficulties.  The medical 
evidence of record, rather than supporting the veteran's 
claim, supports the conclusion that this noncompensable 
disability is not responsible for the veteran's current 
severe difficulties.  

The Board is not disputing the severe nature of the veteran's 
difficulties.  However, the critical issue in this case is 
whether the service-connected disability has caused or 
aggravated any of the veteran's current disorders.  The Board 
must also determine whether the veteran has suffered from any 
disability associated with the service-connected disorder.  
Based on a review of the medical evidence of record, 
including, but not limited to, the VA examination cited 
above, the veteran's private health care provider reports, 
the outpatient treatment records, the VA hospitalization 
reports, and the medical evidence supplied by the veteran 
himself, the Board must conclude that the service-connected 
disability has not caused any of the veteran's current 
difficulties.  Accordingly, a compensable evaluation for this 
disability is not warranted.

While the veteran has referred to numerous difficulties, the 
Board must find that the competent medical evidence of record 
clearly supports the conclusion that these difficulties, 
while severe, are not related to the service-connected 
condition.  The veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceivable 
to a lay party, the United States Court of Veterans Claims 
(Court) has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
that derives from professionalized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the veteran is not 
competent to associate his difficulties with his service-
connected chronic prostatitis.  

In this case, the Board reviewed the medical evidence 
supplied by his private health care providers.  These private 
health care providers do not associate his current condition 
with the service-connected disability at issue.  Instead, 
they note the severe nature and extent of the current 
difficulties.  The medical opinion of January 1998, while 
clearly noting the veteran's difficulties, also supports the 
conclusion that the current difficulties are not related to 
his service-connected disabilities.  As a result, while the 
veteran is service connected for this condition, the Board 
has found that the veteran suffers from no residual 
disability associated with this condition at this time.  The 
fact that other medical conditions have resulted in symptoms 
ratable under Diagnostic Code 7257 does not give rise to a 
right to a rating under that code if the symptoms are not due 
to service connected disability.  For that reason, an 
increased evaluation is not warranted.  In making this 
determination, the Board has considered the veteran's 
complaints of pain and difficulties associated with this 
condition.  The Board has not the slightest doubt that the 
veteran believes in good faith that these manifestations are 
due to his service-connected disability.  The Board also has 
no doubt it must seem intuitively clear to the veteran that 
these symptoms are somehow related to his service connected 
disability.   Under the controlling statutory, regulatory and 
case law applicable to this case, however, the veteran's 
subjective lay opinions as to whether the symptoms he is 
competent to describe, including complaints of pain, are due 
to his service connected disability must be supported by 
objective medical evidence.  In this case, there is no 
objective medical evidence to support the conclusion that he 
suffers from any disability associated with his service-
connected condition.  There is clear cut, highly probative 
medical evidence establishing that his service-connected 
disability is not the cause of his subjective complaints or 
objective manifestations.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1)(2000) is raised by 
the record.  However, as the Board has found the veteran 
suffers from no residual disability associated with the 
veteran's service-connected disorder, the application of 
extraschedular entitlement is not found.  In any event, this 
issue is not before the Board at this time.  

In evaluating this disability, although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As stated by 
the Court, where the "preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Id. at 56.  



ORDER

Entitlement to a compensable evaluation for chronic 
prostatitis is denied.  



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -

- 1 -


